United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1532
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Eastern District of Missouri.
Robert Francis, also known as Pete,    *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                              Submitted: June 7, 2007
                                  Filed: June 15, 2007
                                   ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Robert Francis appeals the district court’s1 denial of his motion for return of a
Charles Schwab Brokerage account containing $15,650.95. Francis asserted that his
due process rights were violated because he did not receive actual notice of the
forfeiture proceeding.

      We have carefully reviewed the record, see Lobzun v. United States, 422 F.3d
503, 507 (7th Cir. 2005) (de novo standard of review), and we agree with the district

      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
court that Francis was provided constitutionally adequate notice of the forfeiture
proceeding, see Dusenbery v. United States, 534 U.S. 161, 168-70 (2002) (due process
requires notice “reasonably calculated” to apprise interested parties of pendency of
forfeiture action). In January 2001, while Francis was a fugitive, written notice of the
intent to forfeit was sent to several addresses believed to be his and was published for
three successive weeks in the New York Times. See Madewell v. Downs, 68 F.3d
1030, 1046-47 (8th Cir. 1995) (government’s endeavors to provide claimant, who was
not in federal custody, with notice by sending written notice to claimant’s last known
address, and publishing notice in newspaper of general circulation, was reasonably
calculated, under the circumstances, to achieve result required by due process).

       We reject Francis’s arguments that notice should have been published in a local
newspaper, see United States v. Robinson, 434 F.3d 357, 367-68 (5th Cir. 2005)
(although local newspaper would have been more likely to provide claimant notice,
government’s publication in New York Times comported with due process
requirements), and that the government should have provided him notice in March
2001, after he was taken into custody: the government had already provided him
constitutionally adequate notice in January 2001, see Madewell, 68 F.3d at 1046
(adequacy of notice is measured at time it was sent).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-